




[aerohive.jpg]


March 30, 2015


Tom Wilburn
46 Pickman Road
Beverly, MA 01915


Dear Tom,


We believe that you will make an important contribution to the success and
growth of Aerohive Networks, Inc. (“Aerohive,” or the “Company”). With this in
mind, we are pleased to offer you the position of Senior Vice President,
Worldwide Sales, initially reporting to me, as the Company’s C.E.O. This
position will be designated a “Section 16” reporting position under SEC
regulations. This letter agreement is intended to confirm the principal terms of
your employment with us.


Consistent with this position, you will be expected to perform job-related
duties as I may assign to you from time-to-time. Your primary job location for
reporting purposes will be Aerohive’s headquarters office located in Sunnyvale,
California, but may include such other places as Aerohive may direct over time.
We also understand that during the term of your employment you intend to
maintain your principal residence in Massachusetts, and that you will make
yourself available at the Company’s headquarters office in person or by video or
teleconferencing as reasonably requested or needed to perform your duties.
Please confirm below with your acceptance of this offer the expected date of
commencement of your employment with Aerohive Networks.


Cash Compensation.  This is an exempt position and your initial base salary will
be $300,000 on an annualized basis (before withholdings for applicable taxes,
benefits and other deductions).  As an employee in good standing you will also
be eligible to participate in our bookings-based sales commission compensation
program, with your initial annual target equal to 100 percent percent of your
base salary then in-effect. These bookings-based payments will be calculated and
determined quarterly, in arrears, on a pro-rated basis based on the Company’s
achievement during the respective quarter of the bookings target for the quarter
set in the Board-approved operating plan for that period. You must be employed
in good standing through the end of the respective quarterly period in order to
be deemed to have earned and be eligible to receive the bookings-based payment.


For the first 12 months of your employment you will also be eligible to receive
an incentive-based payment For this first year of employment, the maximum
potential payment to you will be $100,000, which will be pro-rated, calculated
and paid quarterly, in arrears, beginning with our second fiscal quarter 2015
and ending with our first fiscal quarter 2016 based on your achievement of
certain individual performance objectives which I will assign for each of those
quarterly periods and confirm for you in writing (“MBOs”). You must be employed
in good standing through the date the payment is determined, calculated and
actually paid in order to be deemed to have earned and be eligible to receive
the MBO achievement-based payment.


The bookings-based sales commission compensation program will be your principal
incentive compensation program, and participation in an MBO achievement-based
program will not necessarily be available to you following your first year of
employment.


The Company anticipates conducting an annual FOCAL compensation review in early
2015 and an equity review later in 2015. You understand that as a new hire you
will not be eligible to participate in compensation reviews until the next
review cycle in 2016 but may be eligible, at the CEO's discretion, for the 2015
equity grant cycle.


All employment-related payments, including expense reimbursements, will be
payable in accordance with Aerohive’s standard payroll schedule and process, and
all earnings are subject to withholding, payroll taxes and other deductions
required by law.


Stock Award.   In conjunction with your commencement of employment, we will
propose that our Board of Directors approve an equity award comprising 310,000
shares of our Common Stock, which will be in the form of Restricted Stock
Units. 




--------------------------------------------------------------------------------




The equity award is subject to Board approval and to all terms and conditions of
the specific Aerohive Networks equity plan from which the award will issue. 
Once approved (and subject to your continuing employment in good standing), 25
percent of the shares subject to the award will vest after 12 months and the
remaining shares would vest over the next 36 months of continuous service.  Our
Board typically considers equity awards on a quarterly basis; however, the date
on which the Board acts could be later depending on a variety of factors, and
this could affect the date on which your equity award is proposed for Board
consideration and, therefore, the commencement of vesting.  You will receive
more details regarding the award from Stock Administration after the date on
which our Board considers your proposed award.


Notwithstanding the foregoing vesting schedule, and consistent with similar
protections offered to members of our senior management, in conjunction with
your commencement of employment, we will propose that our Board of Directors
also approve entering with you the attached form of Separation and Change in
Control Severance Agreement (the “Separation Agreement”), which would, once
approved, provide additional benefits to you if you are terminated by the
Company other than for Cause, death, or disability (as defined in the Plan) or
you resign for Good Reason, and in either case you sign and do not revoke a
standard form of release then-offered to the Company’s employees. These
benefits, at all times as determined by and subject to the terms and conditions
of the Separation Agreement, would include certain severance payments and
acceleration of the then-unvested shares subject to your then-outstanding equity
awards.


Benefits. Aerohive offers what we feel is a very competitive benefits package. A
brief benefits summary is enclosed for your review.


Eligibility. Your eligibility to participate in Aerohive-sponsored compensation
programs, be awarded equity, and receive employee benefits will be subject in
each case to your continuing employment in good standing and the specific
applicable terms and conditions for the programs in question (including as they
may change or be administered over time). Please note that Aerohive may from
time to time, in its discretion, adjust the benefits available to you and our
other employees.


At Will Employment. During your employment with Aerohive, you will be expected
to establish and maintain a professional, cordial relationship with co-workers,
management, suppliers and customers. You will be expected to learn the
requirements of the position and satisfactorily meet performance objectives over
time. You also will be expected to participate actively in Aerohive’s
performance improvement processes and, at all times as a condition of continuing
employment, to abide by all then-current Aerohive policies and procedures and
legal or regulatory requirements applicable to your employment. Aerohive’s
policies and procedures relating to employment can be found in the Company’s
Employee Handbook, which is available on Jive via the Company’s Intranet.


You understand and agree that your employment with Aerohive will at all times be
“at will.” It is not for a specific term and you or Aerohive can terminate it at
any time, for any reason or no reason, with or without cause and with or without
notice. Although your job duties, title, compensation and benefits, as well as
Aerohive’s personnel policies and procedures applicable to you, may change from
time to time, the “at will” nature of your employment can only be changed in an
express written agreement signed by you and myself as the Company’s CEO.


Arbitration.     You and Aerohive agree to submit to mandatory, exclusive and
binding arbitration any controversy, dispute or claim arising out of, or
relating to, this letter agreement, your employment relationship, any benefit or
compensation you claim as a result of your employment, or the fact or
circumstances of employment termination. However, you and Aerohive each retain
the right to seek or obtain equitable relief from a court having jurisdiction
over us.


The determination of this arbitration will be final, binding and non-appealable
by you or Aerohive, before the American Arbitration Association, and its
employment arbitration rules then in-effect, and will take place in Santa Clara
County, State of California, before a single arbitrator.


Aerohive will bear the costs of the arbitrator; however, you will bear your own
costs and fees (including attorneys’ costs and fees) and Aerohive will bear its
own costs and fees incurred in conjunction with the arbitration (or otherwise in
conjunction with any controversy, dispute or claim between us).


You and Aerohive agree that this arbitration requirement shall not apply to any
dispute or claim relating to the misuse or misappropriation of the Company’s
trade secrets or proprietary or confidential information.


The other specific requirements and provisions of our agreement to arbitrate all
controversies, disputes or claims is provided in the Agreement to Arbitrate
Disputes and Claims included with this letter agreement.


California Law. Unless we otherwise provide in a written agreement between us,
California law will be used in all instances




--------------------------------------------------------------------------------




to govern and enforce any controversy, dispute or claim arising out of, or
relating to, this letter agreement, your employment relationship, any benefit or
compensation you claim as a result of your employment, or the fact or
circumstances of your employment termination.


Other Conditions and Applicable Agreements. You also must provide appropriate
identification establishing your identity and legal right to work within the
United States, and complete and return a form I-9 within the first three (3)
days of your date of hire. This offer is also contingent upon satisfactory
background and reference checks. In this regard, you will be asked to consent to
such background information and references as Aerohive deems reasonably
necessary, including, where appropriate and permitted, confirmation of your past
employment history, Social Security verification and criminal background.


As a further condition of our offer and your initial and continuing employment
with Aerohive, you will be expected to sign and comply with certain agreements
and all Aerohive policies and procedures concerning benefits, confidential
information, assignment of inventions, arbitration of disputes, and business
conduct, among others. In this regard, you will be asked to sign and return in
conjunction with your acceptance of this offer the enclosed Employment,
Confidentiality, Invention Assignment and Agreement to Arbitrate Disputes and
Claims. These agreements, and the additional policies and procedures applicable
to you at all times during employment with Aerohive, contain important
conditions effecting your employment and your legal rights in general. Please
read and review them carefully and feel free to consult with your attorney or
other advisor concerning their terms, significance and effect on you.


This is Our Complete Offer Agreement.    This letter agreement, along with the
additional documents referenced below, constitute the full, complete and only
agreement between you and Aerohive regarding your employment and Aerohive’s
employment relationship with you. Any contrary communications, representations,
promises or assurances which may have been made or be made to you, concerning
any aspect of your employment, are superseded by this offer and of no binding
effect on Aerohive. Any additions or modifications of these terms are required
to be in writing and signed by you and myself as the Company’s CEO in order to
be effective and binding on Aerohive.


* * * * *


If acceptable, please sign, date and return to Human Resources this letter
agreement, along with the enclosed additional documents. If not accepted before
the close of business on April 1, 2015, this letter agreement and employment
offer will automatically expire.


If there are any questions or concerns, please contact me directly.


We are excited to have you join our team and look forward to working with you at
Aerohive. Welcome aboard!


Sincerely,


Aerohive Networks, Inc.
/s/ David Flynn
 
 
 
 
David Flynn
 
 
 
 
Chief Executive Officer
 
 
 
 







--------------------------------------------------------------------------------




I have read and understand this employment offer and agreement and accept its
terms as a condition of my initial and continuing employment with Aerohive. I
also specifically understand that Aerohive may revoke this offer at any time,
and for any reason, prior to my actual commencement of employment and without
obligation or liability to me, and that my continuing employment thereafter with
Aerohive Networks shall be “at will”, subject to my compliance with all policies
or procedures in effect, and terminable by me or by Aerohive at any time, for
any reason, with or without cause and with or without notice.
/s/ Tom Wilburn
 
 
 
 
Signature of Tom Wilburn
 
 
 
 
Date: 04/01/2015
 
 
 
 
Confirmed Start Date: 04/06/2015
 
 
 
 
 
 
 
 
 





Attachments:
Separation and Change in Control Severance Agreement

Employment, Confidentiality, Invention Assignment
Agreement to Arbitrate Disputes and Claims
Employee Benefit Summary




